UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STANLEY SLOAN,

        Plaintiff,
                                                          Civil Action No. 09-482 (CKK)
 v.

 MICHAEL J. ASTRUE, Commissioner,
 Social Security Administration

        Defendant.


                                 MEMORANDUM OPINION
                                   (November 30, 2009)

       Plaintiff, Stanley Sloan, filed the above-captioned matter on March 12, 2009, seeking

judicial review of a final decision by the Defendant, Michael J. Astrue, Commissioner of the

Social Security Administration, denying Plaintiff’s claim for Disability Insurance Benefits and

Supplemental Security Income under Titles II and XVI of the Social Security Act, 42 U.S.C. §

401 et seq. Thereafter, on October 30, 2009, Plaintiff moved the Court for a judgment of reversal

against the Defendant or, in the alternative, for remand to the Social Security Administration for

a new administrative hearing. See Pl.’s Mot. for J. of Reversal, Docket No. [14]. On November

27, 2009, Defendant responded by filing a consent motion requesting that the Court enter

judgment reversing the Defendant’s final decision and remanding the case for further

administrative proceedings, pursuant to 42 U.S.C. § 405(g). See Def.’s Motion for Entry of

Judgment with Remand Pursuant to Sentence Four of 42 U.S.C. § 405(g), Docket No. [15].

Defendant represents that Plaintiff’s counsel has consented to the Defendant’s motion for

remand. Id. at 2.
       Upon consideration of the Defendant’s motion, the positions of the parties as stated

therein, the relevant case law and statutory provisions, and the record of this case as a whole, the

Court shall GRANT Defendant’s [15] Motion for Entry of Judgment with Remand Pursuant to

Sentence Four of 42 U.S.C. § 405(g). Accordingly, the Defendant’s final decision is reversed,

and this case is remanded to the Defendant for further proceedings pursuant to sentence four of

42 U.S.C. § 405(g). Finally, given the Court’s decision above granting Defendant’s consent

motion to remand, the Court shall DENY as MOOT Plaintiff’s [14] Motion for Judgment of

Reversal. An appropriate Order accompanies this Memorandum Opinion.



Date: November 30, 2009


                                                       /s/
                                                       COLLEEN KOLLAR-KOTELLY
                                                       United States District Judge




                                                 -2-